IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                          APRIL 1999 SESSION
                                                    FILED
                                                       July 8, 1999

                                                    Cecil Crowson, Jr.
STATE OF TENNESSEE,          )
                                                   Appellate Court Clerk
                             )
             Appellee,       )    No. 02C01-9803-CC-00072
                             )
                             )    Fayette County
v.                           )
                             )    Honorable Jon Kerry Blackwood, Judge
                             )
ROBIN WATKINS,               )    (Escape, theft of property valued between
                             )    $1,000 and $10,000, and violation of a
                             )    Habitual Motor Vehicle Offender order)
             Appellant.      )


For the Appellant:                For the Appellee:

Andrew S. Johnston                John Knox Walkup
108 E. Court Square               Attorney General of Tennessee
Somerville, TN 38068                     and
                                  Georgia Blythe Felner
                                  Assistant Attorney General of Tennessee
                                  425 Fifth Avenue North
                                  Nashville, TN 37243-0493

                                  Elizabeth T. Rice
                                  District Attorney General
                                  302 E. Market Street
                                  Somerville, TN 38068




OPINION FILED:____________________



AFFIRMED

Joseph M. Tipton
Judge
                                      OPINION



             The defendant, Robin Watkins, appeals as of right from his conviction by

a jury in the Fayette County Circuit Court for theft of property valued between one

thousand and ten thousand dollars, a Class D felony; escape, a Class E felony, and

violation of a Habitual Motor Vehicle Offender (HMVO) order, a Class E felony. The

defendant was sentenced as a Range II, multiple offender to five years for the theft and

two years for the HMVO violation, to be served concurrently, and to two years for the

escape, to run consecutively, in the custody of the Department of Correction. These

sentences are also consecutive to the defendant’s prior sentence for an HMVO

violation. The defendant contends that the evidence is insufficient to support his

conviction for theft of property valued between one thousand and ten thousand dollars.

Although the record does not specify that the defendant only appealed the theft

conviction, the fact that the defendant has not raised an issue regarding his escape and

HMVO convictions results in their affirmance. We also affirm the theft conviction.



             Jack McNabb testified that on Sunday, December 15, 1996, he was

working as the jailer at the Fayette County Jail. He said that the defendant

impersonated a weekend prisoner who was to be released that evening and that he

released the defendant just before 6:00 p.m. He said that he immediately became

suspicious when the defendant left without requesting his personal property. He said

that some people outside of the jail told him that the defendant had gone in the

direction of an Exxon station one block away.



             Kenneth Williams testified that at about 6:00 p.m. on December 15, 1996,

he went into the Exxon station across the street from the jail to buy cigarettes. He said

that he left his car in front of the station, and when he came out, it was gone. He stated

that he did not know the defendant and that he had not given anyone permission to



                                            2
take his car. He said that he found the car about ten minutes later, and it had been

wrecked.



              Mr. Williams testified that the car was a 1977 Oldsmobile Cutlass and that

it had rust-colored primer on it because he was planning to get it painted. He said that

he bought the car one and one-half years earlier and that it was worth one thousand

one hundred dollars. He said that he bought the body of the car for two hundred

dollars, and he installed a five-hundred-thirty-five-dollar motor himself. He estimated

the value of his labor at two hundred fifty to three hundred dollars. He said that he had

paid three hundred twenty-four dollars for a new set of tires for the car.



              Jerry Jones testified that he was outside his home on December 15, 1996,

when he heard a car coming around the curve at a high rate of speed. He said that the

car hit a light pole and flipped over several times. He said that he walked up to the car

because he recognized that it belonged to Mr. Williams but that he found the defendant

in the car. He said that the defendant told him that someone was after him and asked

Mr. Jones to take him to Moscow, Tennessee. He stated that the defendant was

bleeding and that he did not want to move the defendant, fearing that he might make

the defendant’s injuries worse. He said that the defendant left the accident scene on

foot and that he was not wearing shoes.



              Trooper Philip Perkins of the Tennessee Highway Patrol testified that he

observed the accident scene. He said that individuals at the scene told him that the

defendant was the driver, but the defendant was already gone when he arrived. The

defendant was convicted upon the foregoing proof.



              Although the state asserts, and our review of the record reveals, that the

defendant filed his notice of appeal untimely, we will review the defendant’s sufficiency



                                             3
issue on its merits in the interest of justice. See T.R.A.P. 4(a). Our standard of review

when the sufficiency of the evidence is questioned on appeal is “whether, after viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979). This means that

we do not reweigh the evidence but presume that the jury has resolved all conflicts in

the testimony and drawn all reasonable inferences from the evidence in favor of the

state. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage,

571 S.W.2d 832, 835 (Tenn. 1978).



              Tenn. Code Ann. § 39-14-103 defines theft of property as follows:

                       A person commits theft of property if, with intent
                       to deprive the owner of property, the person
                       knowingly obtains or exercises control over the
                       property without the owner’s effective consent.

The defendant contends that the record is devoid of evidence that he intended to

deprive the victim of his car and that the facts instead support a finding of joyriding as

opposed to theft. The law is well settled that the jury may infer a defendant’s intent

from the surrounding facts and circumstances. State v. Lowery, 667 S.W.2d 52, 57

(Tenn. 1984); Hall v. State, 490 S.W.2d 495, 496 (Tenn. 1973). In most cases,

circumstantial evidence is the only evidence available for discerning the defendant’s

mens rea. See Hall, 490 S.W.2d at 496. Viewed in the light most favorable to the

state, the evidence reveals that the defendant escaped from jail, took Mr. Williams’ car

from a nearby gas station, drove the car at a high rate of speed, wrecked the car, and

then continued to flee on foot. Mr. Jones, who witnessed the accident, testified that the

defendant said someone was after him. Based upon this evidence, the jury could

reasonably conclude that the defendant intended to take the car as his own rather than

merely to borrow it.




                                               4
              The defendant contends that the evidence is also insufficient to prove that

the value of the car was greater than one thousand dollars. The defendant argues that

the evidence instead supports a finding that the car was worth seven hundred thirty-five

dollars, which represents the purchase price plus the cost of the engine, and that this

amount does not reflect the depreciation of the car over the year and one-half that Mr.

Williams owned it. “A witness may testify to the value of the witness’s own property or

services.” Tenn. R. Evid. 701(b); see Reaves v. State, 523 S.W.2d 218, 220 (Tenn.

Crim. App. 1975). Viewing the evidence in the light most favorable to the state, Mr.

Williams testified that his car was worth one thousand one hundred dollars. The

evidence is sufficient to support the conviction.



              In consideration of the foregoing and the record as a whole, we affirm the

judgments of conviction entered by the trial court.


                                                    ______________________________
                                                    Joseph M. Tipton, Judge

CONCUR:


____________________________
David G. Hayes, Judge


____________________________
L.T. Lafferty, Senior Judge




                                             5